Opinion by
Spaulding, J.,
On October 22, 1964, the Workmen’s Compensation Board dismissed claimant-appellee’s petition for rein*322statement, concluding that appellee had forfeited all right to compensation by failing to accept employer-appellant’s request to undergo a fifth hernia operation within four years. On September 8, 1965, the court below reversed and remanded for further hearing.
In direct disregard of the court, the board failed to hold a further hearing or receive additional testimony, stating on January 6, 1966: “We will attempt to accommodate the Court where it is possible ... Nor do we believe that remanding would produce any better evidence than we already have.” The board then reinstated its original order.
On September 7, 1966, the court below again reversed with the order: “The record is remanded to the Board for further hearing and determination.” This appeal followed.
The board’s function is not “to accommodate the Court”. Its refusal to follow the instructions of the lower court was capricious.
In its present state, the order of the court is clearly interlocutory.
Appeal quashed and record remanded to the board for further hearing consistent with the directive of the court below.